DETAILED ACTION                                                                                                                                                                                                   Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Withdrawn claims 9-18 and 20 have been cancelled during a phone call made on 08-22-2022 with the attorney of record Mr. Richard Allison. 

Allowable Subject Matter
Claims 1-8 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose or suggest a removable hair piece for attachment to the hair of a user consisting of: an elongate and flexible spine member wherein the spine member is an elongate and hollow cylindrical member that has a flexible wire member with sufficient tensile strength such that the spine member is bendable into a desired configuration and includes distal and proximal ends and lengthwise dimension therebetween and wherein the weft of hair is wrapped along the lengthwise dimension of the spine member between the distal and proximal ends of the spine member; and a tapered tip member located on the distal end of the spine member wherein the tip member is configured to pass through the hair of the user in combination with at least a portion of the spine member to retain the bendable spine member in the hair of the user.
The closest prior art of record appears to be Adams (US 20140238430). However, the examiner agrees with the applicant arguments and remarks made in the amendment filed on 07-26-2022 (see page 1) regarding the new amended features of claim 1, 21 and 23, which recites a removable hair piece for attachment to the hair of a user consisting of the discloses features mentioned above in addition to the hair attachment. Thus, it overcomes the previous rejection using Adams (US 20140238430). The claims have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a removable hair piece for attachment to the hair of a user consisting of: an elongate and flexible spine member wherein the spine member is an elongate and hollow cylindrical member that has a flexible wire member with sufficient tensile strength such that the spine member is bendable into a desired configuration and includes distal and proximal ends and lengthwise dimension therebetween and wherein the weft of hair is wrapped along the lengthwise dimension of the spine member between the distal and proximal ends of the spine member; and a tapered tip member located on the distal end of the spine member wherein the tip member is configured to pass through the hair of the user in combination with at least a portion of the spine member to retain the bendable spine member in the hair of the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772